DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “an RFID” in line 3 is suggested to change to - - the RFID - -.  The recitation of “a vehicle” in line 4 is suggested to change to - - the vehicle - -. 
Regarding claim 11, the recitation of “an RFID” in line 2 is suggested to change to - - the RFID - -.  The recitation of “a vehicle” in line 3 is suggested to change to - - the vehicle - -.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens (DE 102007059347, English translation) in view of Skarani et al. (US 20140346859, cited by application) and Gilbert et al. (US 2006/0164223, art of record).
Regarding claims 1 and 11, Siemens teaches a method and system for operating a vehicle (2) mounted Radio Frequency Identification (RFID) system (RFID system (1, 8 and 9) located in the vehicle, [0010] and [0022]), the method comprising: operating the RFID system in a high-power mode ([0024]); determining that an operating state of the vehicle switched from an active charging state to an inactive state; in response to determining that the operating state of the vehicle switched from the active charging state to the inactive state, and switching the RFID system to a lower-power mode (the deactivation of the RFID tag (lower-power mode) is based on the condition of the vehicle, [0018]).  
Siemens fails to teach a timer for a period of time and switching the RFID system to a low-power mode based on an elapsed of the period of time.

In view of Skarani and Gilbert’s teachings, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Siemens by incorporating the teaching as taught by Skarani in order to arrive at the claimed invention.
Regarding claims 3 and 13, Siemens as modified by Skarani and Gilbert teaches all subject matter claimed as applied above.  Siemens further teaches determining that the operating state of the vehicle switched to the active charging state or an active noncharging state; and in response to determining that the operating state of the vehicle switched to the active charging state or the active noncharging state, switching the RFID system to the high-power mode ([0018]).
Regarding claims 4 and 14, Siemens as modified by Skarani and Gilbert teaches all subject matter claimed as applied above.  Siemens further teaches wherein the vehicle is in the active charging state when the engine of the vehicle is on, and wherein the vehicle is in the inactive state when the engine of the vehicle is off (although Siemens does explicitly teach the vehicle is off, however, being stationary would also imply the vehicle is being off, [0018]).
Regarding claim 5 and 15, Siemens as modified by Skarani and Gilbert teaches all subject matter claimed as applied above.  Gilbert further teaches automatic on/off switch for vehicle power including a voltage detector as claimed ([0007]).
Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens as modified by Skarani and Gilbert as applied to claims 1 and 11 above, and further in view of Kimura et al. (US 2016/0379430).
Regarding claims 2 and 12, Siemens as modified by Skarani and Gilbert except for a motion sensor as claimed.
However, Kimura teaches a vehicle having motion sensor as claimed ([0058]).
In view of Kimura’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Siemens, Skarani and Gilbert by incorporating the teaching as taught by Kimura so as the status of the vehicle can be detected by a motion sensor. 
Claims 6, 7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens as modified by Skarani and Gilbert as applied to claims 1 and 11 above, and further in view of Proska et al. (US 2007/0182576, cited by application).
Regarding claims 6 and 16, Siemens as modified by Skarani and Gilbert teaches all subject matter claimed as applied above except for a backup battery connected to a vehicle battery as claimed.
However, Proska teaches a backup battery (42) connected to a vehicle battery (12) as claimed (fig. 2 and [0016]).
In view of Proska’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Siemens Skarani and Gilbert by incorporating the teaching as taught by 
Regarding claims 7 and 17, Siemens as modified by Skarani, Gilbert and Proska teaches all subject matter claimed as applied above.  Siemens further teaches causing the backup battery to stop charging (when the RFID tag is deactivated) from the vehicle battery in response to determining that the operating state of the vehicle switched to the inactive state (although Siemens does explicitly teach the vehicle is inactive state, however, being stationary would also imply the vehicle is being inactive state, [0018]).
Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens as modified by Skarani and Gilbert as applied to claims 1 and 11 above, and further in view of Teran-Matus (US 2013/0187760).
Regarding claims 8, 9, 18 and 19, Siemens as modified by Skarani, Gilbert teaches all subject matter claimed as applied above.  Siemens further teaches RFID system configured to transmit an interrogation signal to a RFID tag associated with an item loaded in the vehicle in the high-power mode and receiving a response from the RFID tag, in response to the interrogation signal (fig. 1 and [0024]) but fails to teach reading a plurality of RFID tag as claimed.
However, Teran-Matus teaches RFID system configured to read a plurality of RFID tags inside the vehicle ([0009] and [0013]).
In view of Teran-Matus’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Siemens, Skarani and Gilbert by incorporating the teaching as taught by Teran-Matus in order to arrive at the claimed invention.  Such modification .
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siemens as modified by Skarani and Gilbert as applied to claims 1 and 11 above, and further in view of Sano (US 2008/0255723, cited by applicant).
Regarding claims 10 and 20, Siemens as modified by Skarani and Gilbert teaches all subject matter claimed as applied above except for receiving an electric signal from a wire as claimed. 
However, Sano teaches receiving an electrical signal from a wire as claimed ([0017] and [0035]).
In view of Sano’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Siemens, Skarani and Gilbert by incorporating the teaching as taught by Sano so as to detect the on and off status of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887